Citation Nr: 1205072	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from June 28, 1966 to August 4, 1966.  The Veteran also had active duty for training from September 5-18, 1965 and January 16-29, 1966.  There is no contention or finding that the claimed disorder is related to the periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in August 2011 when it was remanded to afford the Veteran a requested Travel Board hearing.  The Veteran failed to report for a hearing scheduled in November 2011. 

The Veteran testified at a hearing conducted by a Decision Review Officer at his local RO in September 2010.  He also had a hearing on another issue before the undersigned.


FINDING OF FACT

There is no competent evidence of record linking an acquired psychiatric disorder, to include schizophrenia, to the Veteran's active duty service on a direct basis or on the basis that it was permanently made worse by service.  No presumption applies as the Veteran did not have 90 days of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by active military service.  A personality disorder was demonstrated at entry into service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in April 2005 and September 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for mental disorders to include schizophrenia.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claim.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in both VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the September 2008 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in May 2009 in connection with the claim adjudicated herein is more than adequate.  Mental status examination was conducted and the Veteran's history was recorded.  The claims file was reviewed.  An opinion was provided as to whether the Veteran has a mental disorder which was incurred in or aggravated by his active duty service and the opinion was supported with an adequate rationale.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Attempts were made to secure the Veteran's records from the Social Security Administration and some records including the decision awarding the Veteran benefits has been associated with the claims file.  In December 2006, Social Security responded that they were unable to produce the requested records as they were unable to be located after an extensive search.  Since that time there is no indication that another search of the records would be more fruitful.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., being treated for mental disorders during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed mental disorder for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection criteria

In April 2005, the Veteran submitted a claim of entitlement to service connection for schizophrenia.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  As noted above, there is no presumption for a psychosis as the appellant did not have qualifying active service of more than 90 days.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468  (1995). 

Personality disorders and congenital or development defects are not diseases or injuries within the meaning of applicable legislation for compensation purposes.  38 C.F.R. § 3.303(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Analysis

The Board finds that service connection is not warranted for an acquired psychiatric disorder to include schizophrenia as the competent evidence of record demonstrates that the Veteran does not have an acquired psychiatric disorder which was incurred in or aggravated by the Veteran's brief active duty service.  The service personnel records document that the Veteran served on active duty from June 28, 1966 to August 4, 1966.  

The service entrance examination which was conducted in June 1966 reveals that psychiatric evaluation at that time was abnormal.  An annotation was made of the presence of immature personality which existed prior to entry into active duty.  The Board finds that the presumption of soundness does not attach for this Veteran's claim concerning a mental disorder.  

A June 1966 service treatment record reveals the Veteran underwent psychiatric evaluation at that time due to frequent complaints of headaches and multiple somatic complaints without any evidence of physical disease.  The Veteran completed school to the 7th grade.  His grades were poor and he was frequently truant.  He was picked up several times for suspicion of robbery and had never been gainfully employed.  Mental status examination revealed an immature, passive youth with borderline intelligence.  There was no psychosis, neurosis, organic brain dysfunction or depression. His judgment was immature and impulsive.  He seemed overwhelmed with the social and cultural demands placed upon him.  The diagnosis was immature personality which existed prior to service.  It was determined that the Veteran was unsuitable for service by reason of immature personality.  

The post-service medical evidence includes several different diagnoses of mental disorders.  The vast majority of the records do not provide an opinion concerning the etiology of the disorders.  Acquired psychiatric pathology is first shown years post-service.

In July 1984, the Veteran admitted to being paranoid and reported that his stay in jail caused this.  He also had some delusional thoughts.  The Axis I diagnoses were borderline intellectual functioning, adult antisocial behavior, intermittent explosive disorder and psychosexual disorder not otherwise specified.  An Axis II diagnosis of borderline personality disorder was also made.  

A psychosocial evaluation conducted in October 1984 resulted in an Axis I diagnosis of dysthymic disorder and an Axis II diagnosis of anti-social personality disorder.  

In November 1984, psychological testing the Veteran underwent was determined to be invalid and essentially uninterpretable because virtually all scores were elevated beyond normal range.  The clinician noted the Veteran also complained of virtually every malady addressed in the critical items list.  The clinician noted the profile did not resemble one that would be created by someone who has responded randomly.  Instead, the profile is consistent with an extreme "fake bad" response style.  Although this could be accomplished by an acutely psychotic person with distorted self image, a more likely interpretation was malingering or an exaggerated cry for help by a narcissistic, self-indulging and emotionally unstable person who expects immediate attention and pity.  

In February 1986, diagnoses of rule out borderline intellectual functioning, adult antisocial behavior, intermittent explosive disorder and psychosexual disorder not otherwise specified were made.  An Axis II diagnosis of borderline personality disorder was also included.  

A psychological evaluation was conducted in May 1987.  The Veteran reported his brother had mental problems.  His father was physically abusive.  He also had to perform excessive work at a young age.  His father died when he was 14 and about this time the Veteran began drinking heavily.  The Veteran reported he served in the military for one year, seven days and fourteen hours.  He reportedly could not adjust to taking orders in the service and, after being sent to a psychiatrist, was given a discharge under honorable conditions.  Testing was interpreted as being valid.  Axis I diagnoses were borderline intellectual functioning, dysthymic disorder, alcohol reportedly in remission and psychosexual disorder not otherwise specified.  Axis II diagnoses were borderline personality traits, antisocial personality traits and schizotypal personality traits.  

In September 1990, the Veteran was diagnosed with borderline mental retardation with somatization overlays.  

In September 1992, the Veteran underwent a psychological evaluation.  The clinician found that the Veteran was a poor historian and getting information out of him was difficult.  He reported he was discharged from the Navy after serving for one and a half years.  The Veteran reported he was discharged due to an immature personality difficulties.  Axis I diagnoses were a provisional diagnosis of paranoid type schizophrenia and alcohol abuse in full remission.  The Axis II diagnosis was a provisional diagnosis of borderline personality.  No opinion was provided as to the etiology of the disorders. 

In October 1992 a psychiatric evaluation was conducted.  The Veteran reported a history of physical abuse from his father but denied sexual abuse.  He was discharged from the Navy after 18 months due to an inability to follow orders.  It was noted that there was a family history of schizophrenia in a brother.  The Axis I diagnoses were paranoid schizophrenia and paranoid delusional disorder.  The axis II diagnosis was borderline mental functioning.  

In November 1992, the Social Security Administration determined that the Veteran had severe impairments due to paranoid schizophrenia, paranoid delusional disorder, borderline personality disorder and borderline intellectual functioning.  

A private psychiatric evaluation was conducted in October 2005.  The Veteran claimed he had a diagnosis of schizophrenia during active duty.  He could not remember any specific psychiatric symptoms.  He was not able to hold a job until his mother died in 1981.  He started drinking heavily at that time and did so until the 1990's.  He reported his present problem was anger.  His temper problems began in approximately 1982.  A mental status examination was conducted.  The Axis I impression was mild to moderate intermittent explosive disorder and the Axis II diagnosis was personality disorder not otherwise specified.  

The Veteran testified before the undersigned in April 2006 that he had never been in trouble with the law prior to active duty.  He denied having psychiatric problems prior to active duty.  He had a difficult time handling the routines in the Navy.  He reported he had a breakdown during active duty when he heard voices and also saw things which were not there.  This was in the first few days of service.  He testified he had feelings of persecution which began during active duty.  He was first treated after discharge in 1984.  He reported he did not seek treatment earlier as he could not afford it.  

A psychological evaluation was conducted in May 2006 by a private psychologist.  It was noted the Veteran was seeking a statement that he had schizophrenia when he enlisted in the Navy.  The author reviewed the Veteran's military history, noting he was discharged for immature personality and was diagnosed with schizophrenia in 1990.  Psychological testing was conducted.  The score from a Malingering Probability Scale test was interpreted as indicating a 98% probability that the Veteran exaggerated or fabricated symptomatic complaints.  The Veteran was not a reliable reporter of his own mental status.  Malingering was determined, by definition, to be symptoms exaggeration for secondary gain.  It was possible that the Veteran perceived a secondary gain.  It was also possible that his limited education and literacy had contributed to his exaggerated reporting.  This interpretation was based on the assumption of a 20% base rate for malingering.  If the base rate assumption is reduced to 10%, the probability of malingering was reduced to 95%.  The clinician found that there was nothing in his examination that would support a statement that the Veteran suffered from schizophrenia in 1965 with a high degree of certainty.  However, as schizophrenia is a chronic disorder with acute exacerbations, there is nothing in the evaluation that supports the conclusion that the Veteran did not suffer from schizophrenia in 1965.  Since schizophrenia most often becomes evident in the late teen years, it was the clinician's opinion that the claim was credible.  Axis I diagnoses were made of undifferentiated schizophrenia by history and dysthymic disorder.  An Axis II diagnosis of personality disorder not otherwise specified with schizoid, passive-aggressive and schizotypal traits was also made.  

A private psychiatric evaluation was conducted in December 2007.  The Veteran reported he was in the Army from 1964 to 1966 and was discharged for immature personality.  The Veteran stated that he had schizophrenia and wanted the diagnosis changed.  The Veteran could not recall any symptoms from active duty.  The Axis I diagnosis was intermittent explosive disorder by history and the Axis II diagnosis was personality disorder now.  The clinician noted that the Veteran reported he was diagnosed with schizophrenia but observed that the Veteran was not treated with medications except for one occasion and he did not have a history of psychiatric hospitalizations.  There was no history of psychotic symptoms the Veteran could report.  The clinician noted the Veteran could not describe what symptoms he had had in the past.  At the time of the examination, the clinician found there was no evidence of psychosis or any significant depression.  The clinician also noted the Veteran had a history of intermittent explosive disorder but his history of domestic violence dates back 20 years.  

The Veteran testified at a local RO hearing in September 2010 that he did not have any mental health problems prior to his active duty service.  He reported that his whole personality changed during active duty in that he was unable to get along with anyone.  This was due to his brain not working right.  He testified that he started hallucinating during active duty.  He denied having hallucinations prior to active duty.  He reported he had seen ghosts running up and down his hallways prior to service.  He reported he was in service for approximately one month prior to being sent to see a psychiatrist.  

A VA examination was conducted in May 2009.  The examiner summarized the pertinent medical evidence including the evidence included in the service treatment records and the post-service medical evidence.  The Veteran's pre-military history was also summarized.  The examiner's review of the Veteran's statements caused the examiner to find the Veteran's reliability as a historian was in question.  The results of psychological testing conducted at that time was interpreted as being invalid due to gross exaggeration of symptoms.  The clinician noted that the test results were taken into account as evidence of the Veteran's lack of reliability as a historian about his symptoms and past experiences.  The Axis I diagnosis was alcohol abuse in remission.  The Axis II diagnoses were mild mental retardation and personality disorder not otherwise specified with antisocial features.  The examiner noted that, because of current and past evidence of symptoms exaggeration, it was not possible to confirm or rule out other mental health diagnoses.  Given the very short time that the Veteran was in the Navy before he was identified as unfit for service, it is unlikely that anything happened to the Veteran while he was no active duty to cause mental health problems.  The Veteran's current self-reports and his past medical records indicate that there were significant pre-military stressors and developmental disabilities that could more easily explain the Veteran's problems adjusting to military service.  The current diagnosis of personality disorder not otherwise specified is regarded as the same disorder noted during active duty using different nomenclature.  The 1966 diagnosis of immature personality may also have reflected the Veteran's mild mental retardation.  

The examiner noted that mental health evaluations completed in the private sector over the years show that the Veteran has sought to be diagnosed with mental health problems in order to support a claim for service connection.  There were multiple indications of the Veteran exaggerating his symptoms during the course of these evaluations.  This strongly indicated to the examiner the existence of secondary gain in the Veteran.  The diagnoses offered by the private examiners were noted to vary across examiners and include schizophrenia, intermittent impulse control disorder, dysthymia, and personality disorder.  The clinician found that the description of the symptoms and behavioral observations in support of diagnoses of mental disorders were fairly sketchy.  Consequently, the examiner opined that the diagnoses were not sufficiently supported for forensic purposes.  

In terms of general information, the private sector evaluations also make reference to the Veteran's pre-military history of alcohol abuse, his mild mental retardation, and a history of adult antisocial behavior.  The service treatment records indicate the Veteran was rapidly identified as someone unsuitable for military service, apparently within one or two days of his induction.  The examiner found this argues against an acquired psychiatric disorder being incurred while the Veteran was on active duty.  There was no pertinent documentation in the VA records suggesting that the Veteran is not highly motivated by actual distress to seek treatment.  

Psychometric testing was obtained which indicates the presence of substantial symptom exaggeration.  The examiner opined that it was less likely as not that the Veteran's mild mental retardation, alcohol abuse and personality disorder were caused by or related to military service.  The examiner noted there was evidence of pre-existing mental health problems that pre-dated the Veteran's entry into service.  This included alcohol abuse which began as early as age 14.  The Veteran was not in the military very long which limited the probability that any mental health problems were acquired, caused or aggravated by military service.  The Veteran's history of adult antisocial behavior and the indications of symptom exaggeration combine to suggest that the Veteran is not providing a valid account of his psychological problems.  Consequently, the examiner determined that it is not possible to rule in mental disorders or rule them out with sufficient confidence.  

The Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not have a mental disorder which was incurred in or aggravated by his active duty service.  The only medical evidence which links an acquired psychiatric disorder to active duty is the report of the May 2006 private psychological evaluation.  The psychologist diagnosed the presence of undifferentiated schizophrenia by history.  The examiner linked the disability to the Veteran's active duty service based on the fact that schizophrenia often becomes evident in the late teen years.  Significantly, this examiner did not address any of the in-service symptoms (or the lack thereof) in formulating his opinion.  There was no discussion of the specific evidence included in the service treatment records.  The clinician did not indicate he actually reviewed the service treatment records.  As stated, the diagnosis is based on a history provided by the Veteran.  Numerous health care professionals have questioned the Veteran's reliability as a personal historian.  The fact that the diagnosis was based on the Veteran's self-reported history which is called into question as to veracity coupled with the lack of any citations to any pertinent symptomatology during active duty which denotes the presence of schizophrenia or other mental disorders negates the probative value of this decision.  

Further, the examiner did not address the in-service annotation that the Veteran had frequent somatic complaints and complaints of headaches without physical findings.  The examiner who prepared the May 2006 opinion did not address the specific finding in the report of the July 1966 service treatment record which indicates that the clinician could find no evidence of psychosis, neurosis, organic brain dysfunction or depression.  The examiner did not reconcile the in-service diagnosis of immature personality with the diagnosis of schizophrenia which he assigned.  The examiner did not address the fact that the Veteran's mental problems were noted the day after the Veteran began active duty.  The service personnel records indicate the Veteran began active duty on June 28, 1966.  A service treatment record dated June 29, 1966 includes a request for a psychiatric evaluation due to the Veteran's behavior.  Additionally, the clinician did not address the findings of several health care professionals indicating that the Veteran was malingering as documented on mental health testing.  The May 2006 document also references the fact that psychiatric testing revealed symptoms magnification.  The failure of the clinician to address this evidence also negates the probative value of the opinion.  It is not apparent to the Board how the clinician was able to diagnose the presence of schizophrenia by history without addressing the Veteran's problems with being an unreliable historian.  The Court has held that post service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Outweighing the probative value of the May 2006 medical opinion is the evidence included in the May 2009 VA examination.  The examiner went into detail in summarizing the Veteran's history prior to active duty, during active duty and after discharge.  The examiner took into account the mental health testing indicating problems with the Veteran's self-reported medical history.  Based on problems with symptoms magnification, the examiner found he could not diagnose any Axis I diagnosis other than alcohol abuse in remission.  The examiner found that a mental disorder was not aggravated by the Veteran's brief active duty service.  The examiner specifically noted that the other diagnoses of mental disorders in the claims file were not supported by sufficiently documented symptomatology.  The examiner reconciled the in-service diagnosis of immature personality with the currently assigned personality disorder not otherwise specified.  The short length of time of the Veteran's military service was included in formulating the opinion as was the lack of pertinent in-service symptomatology.  The examiner also took into account the Veteran's pre-military history when formulating his opinion.  The Board finds this examination report is entitled to significant probative weight.  The examiner reviewed all the evidence in the claims file, provided an opinion as to the etiology of the disability on appeal which included citations to that evidence and a rationale was provided.  The examiner determined that the Veteran did not have a mental disorder which was incurred in or aggravated by active duty.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The only other evidence which links a currently existing mental disorder to the Veteran's active duty service is the Veteran's own allegations.  As set out above, the Veteran is a lay person an is without specialized medical training.  His opinion as to the etiology of his mental disorder on a direct basis or on the basis or aggravation is without probative value.  

Based on the above, the Board finds there is no competent evidence of record which links a current mental disorder to the Veteran's active duty service on a direct basis.  

Service connection is not warranted for an acquired psychiatric disorder based on aggravation of a pre-existing disorder.  There is no competent evidence of record which indicates that the Veteran had a pre-existing mental disorder which was permanently aggravated by active duty.  As set out above, the Veteran is not competent to provide evidence of such a link.  No health care professional is on record as providing such an opinion.  There is competent evidence of record which indicates that a pre-existing mental disorder was not aggravated by active duty.  The examiner who conducted the most recent VA examination determined that there was no such fact pattern and this determination was supported by adequate rationale (the extremely short amount of time between the Veteran's entry into active duty and the time a mental disorder was noted).  

Finally, the Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9 ; 4.125(a), 4.127 (2010); Carpenter v. Brown , 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439   (1992).   There is no competent evidence of record documenting that the Veteran had an acquired psychiatric disorder which as incurred or aggravated in service and superimposed upon the preexisting personality disorder.  No health care professional is on record as making such an assertion and the Veteran is not competent to provide evidence regarding whether a preexisting personality disorder had an acquired psychiatric disorder superimposed upon it during active duty.  


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


